Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0001313
                                                        10-MAR-2016
                                                        01:01 PM

                           SCWC-14-0001313

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


      GREEN PARTY OF HAWAII, KAREN M. HOLT, ELIZABETH M. RUZE,

          MICHAEL KRATZKE, MOANI KEALA AKAKA, KIM DUFFETT, 

              MARY JO DENNISON and MAKAʻALA KAʻAUMOANA, 

                 Petitioners/Plaintiffs-Appellants, 


                                 vs. 


       SCOTT NAGO, Chief Elections Office, State of Hawaiʻi, 

                       and STATE OF HAWAIʻI,

                 Respondents/Defendants-Appellees. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

             (CAAP-14-0001313; CIVIL NO. 12-1-0956(2)) 


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.) 


           Petitioners/Plaintiffs-Appellants’ Application for

 Writ of Certiorari, filed on January 27, 2016, is hereby

 accepted and will be scheduled for oral argument.     The parties

 will be notified by the appellate clerk regarding scheduling.

           DATED: Honolulu, Hawaiʻi, March 10, 2016.

 Lance D. Collins                 /s/ Mark E. Recktenwald
 for petitioners
                                  /s/ Paula A. Nakayama
 Kimberly Tsumoto Guidry          /s/ Sabrina S. McKenna
 for respondents
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson